Name: 90/259/EEC: Commission Decision of 16 May 1990 on the quantities of sheepmeat and goatmeat that may be imported in 1990 into certain sensitive marketing zones from certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  trade;  international trade;  tariff policy
 Date Published: 1990-06-08

 Avis juridique important|31990D025990/259/EEC: Commission Decision of 16 May 1990 on the quantities of sheepmeat and goatmeat that may be imported in 1990 into certain sensitive marketing zones from certain non-member countries Official Journal L 145 , 08/06/1990 P. 0048 - 0049*****COMMISSION DECISION of 16 May 1990 on the quantities of sheepmeat and goatmeat that may be impoted in 1990 into certain sensitive marketing zones from certain non-member countries (90/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), Having regard to Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas certain non-member countries which have concluded voluntary restraint agreements with the European Economic Community have undertaken to limit their exports of sheepmeat and goatmeat to sensitive marketing zones to the traditional quantities or the quantities towards which the traditional trade flows have tended; whereas, under the provisions of the third indent of Article 1 (1) of Regulation (EEC) No 2641/80, the issue of import licences of the products in question is to be suspended when agreed import quantities into these zones are exceeded; whereas the quantities that may be imported into these zones for 1990 should therefore be specified and importers should be informed of the time which licences will no longer be granted; Whereas quantities have already been agreed, by Exchange of Letter, with Austria (4), Iceland (4), Czechoslovakia (4), Yugoslavia (4), Romania (5), the German Democratic Republic (6) and New Zealand (7); Whereas for Bulgaria, Hungary and Poland the quantities must be fixed each year in the framework of consultation; Whereas Australia, Argentina and Uruguay have undertaken to limit exports to the French and Irish markets; Whereas the measures provided for by this Decision are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS DECISION: Article 1 The competent French authorities shall issue, up to the quantities listed in Annex I hereto, import licences for 1990 for sheepmeat and goatmeat falling within CN codes 0104 10 90, 0104 20 90 and 0204, imported from the non-member countries listed in Annex I into France. Article 2 The competent Irish authorities shall issue, up to the quantities given in Annex II hereto, import licences for 1990 for sheepmeat and goatmeat falling within CN codes 0104 10 90, 0104 20 90 and 0204, imported from the non-member countries in Annex II into Ireland. Article 3 The licences referred to in this Decision shall be issued only in France and Ireland, respectively. Article 4 This Decision is addressed to the Member States. Done at Brussels, 16 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 275, 18. 10. 1980, p. 2. (3) OJ No L 373, 31. 12. 1987, p. 1. (4) OJ No L 154, 9. 6. 1984, p. 36. (5) OJ No L 96, 3. 4. 1985, p. 30. (6) OJ No L 309, 31. 10. 1987, p. 107. (7) OJ No L 318, 31. 10. 1989, p. 13. ANNEX I Quantities referred to in Article 1 (tonnes) 1.2 // // // Country // Carcase weight equivalent // // // Argentina // 1 800 // Australia // 1 164 // Austria // 0 // Bulgaria // 360 // Czechoslovakia // 0 // Hungary // 975 // Iceland // 0 // New Zealand // 7 380 // Poland // 1 150 // Romania // 144 // Uruguay // 480 // Yugoslavia // 50 // German Democratic Republic // 0 // // ANNEX II Quantities referred to in Article 2 (tonnes) 1.2 // // // Country // Carcase weight equivalent // // // Argentina // 120 // Australia // 120 // Austria // 0 // Bulgaria // 0 // Czechoslovakia // 0 // Hungary // 0 // Iceland // 0 // New Zealand // 540 // Poland // 0 // Romania // 0 // Uruguay // 120 // Yugoslavia // 0 // German Democratic Republic // 0 // //